Citation Nr: 0406984	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable rating for residuals of 
rheumatic fever.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran manifests no disabling residuals attributable 
to his history of rheumatic fever.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.88b, Diagnostic Code 6309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to this appeal.
 
The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
In this case the veteran filed his claim in August 2002.  
Thereafter, in October 2002, the RO sent a letter to the 
veteran explaining his role in the claims process and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA and Pelegrini, the letter informed 
the veteran what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter informed the veteran of the legal requirements for 
the benefit sought on appeal.  The RO also specifically 
requested the veteran to tell VA about any additional 
information or evidence available.  Further relevant to VA's 
duty to notify, the statement of the case issued in May 2003 
provided notice the pertinent regulations governing the 
veteran's increased rating claim and the implementing 
provisions of the VCAA, and, included discussion of the 
reasons and bases for the denial of his claim.  The Board 
also notes that the veteran's representative, in his October 
2003 Informal Hearing Presentation, specifically sets out the 
provisions of the VCAA, evidencing knowledge of such, and 
makes no specific arguments as to any incomplete notice.  
Thus, based on these facts the Board finds that the veteran 
has been afforded appropriate and timely notice under the 
VCAA and Pelegrini, supra.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board acknowledges that the RO's October 2002 VCAA letter 
requested a response from the veteran within 30 days.  That 
letter indicated, however, that the veteran had up to one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In any case, 
revisions to the governing statute clarify that VA is not 
required to wait for the expiration of the one-year period 
prior to adjudicating the veteran's claim.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).  

With respect to VA's duty to assist the veteran, the Board 
emphasizes that the RO has obtained records of private 
treatment and evaluation identified by the veteran as 
relevant.  Furthermore, the veteran's service medical records 
are part of the claims file.  The veteran has not identified 
other outstanding records that he wants VA to obtain or that 
he feels are relevant to his claim.  The Board notes that the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
provided with a VA medical examination in January 2003.  
Although the veteran has questioned the adequacy of that 
examination the Board notes that such was conducted by a 
competent physician who considered relevant factors in the 
veteran's history, to include medical records specifically 
shown to him by the veteran.  The examiner report contains 
findings pertinent to the veteran's cardiovascular status, 
and, a medical opinion as to etiology that speaks directly to 
the matter on appeal.  The veteran has not submitted evidence 
contradicting the results of this examination or showing that 
the examiner was not, in fact, competent to render the 
requested medical assessment.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

The Board lastly notes that neither the veteran nor his 
representative has identified any other evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  And, although the veteran was offered an 
opportunity to present testimony at a personal hearing, he 
declined.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Entitlement to a Compensable Rating for Residuals of 
Rheumatic Fever

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).  

Rheumatic fever is evaluated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6309, which provides that rheumatic fever as 
an active disease will be rated as 100 percent disabling.  
Thereafter residuals are to be rated under the appropriate 
bodily system.  Where the Rating Schedule does not provide a 
zero percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

The veteran is service-connected for a history of rheumatic 
fever with no residuals under 38 C.F.R. § 4.88b, Diagnostic 
Code 6309.  He contends that he is now entitled to a 
compensable rating as he now suffers from heart problems, to 
include coronary artery disease, which he asserts are 
residual to his rheumatic fever.  He does not claim that his 
rheumatic fever is active and does not assert residual 
manifestations that are other than cardiac in nature.

The relevant medical evidence of record includes the 
veteran's service medical records, treatment records from 
Owatonna Clinic from February 1978 to November 2002, 
treatment records from Abbott Northwestern Hospital for 
March 1996 and July 2002, and the report of the VA 
examination conducted in January 2003.  

Service medical records dated in April 1954 note that while 
the veteran was on leave, his local physician diagnosed him 
with rheumatic fever.  Subsequent service medical records 
demonstrate that the veteran was then treated for rheumatic 
fever, to include being assessed via electrocardiograph (ECG) 
in April, May, and June 1954.  These ECGs were noted to be 
within the normal limits.  An April 1954 chest X-ray revealed 
that the veteran's heart was of the oblique type and appeared 
within the upper normal limits in size.  There was no 
abnormality of configuration noted.  In June 1954, the 
diagnosis was rheumatic fever, active, without heart 
involvement.  

The treatment records from the Owatonna Clinic dated from 
February 1978 to November 2002 demonstrate that the veteran 
has been treated for heart problems.  A treadmill test 
completed in March 1978 revealed no evidence of cardiac 
disease.  In August 1978 the veteran was admitted to the 
hospital for chest pain.  The discharge diagnoses included 
chest pain from costochondritis, a history of hypertension, 
and slight hyperbilirubinemia of uncertain significance.  
There was no evidence of myocardial ischemia or infarction.  
In January 1993, an old history of rheumatic fever was noted.  
In March 1996, the veteran was admitted to the hospital for a 
myocardial infarction.  The discharge diagnosis reflects that 
the veteran suffered from acute subendocardial myocardial 
infarction with probable posterior wall involvement.  He had 
symptoms of crescendo angina and unstable angina during 
hospitalization.  He had been admitted with uncontrolled 
hypertension.  A history of rheumatic fever without any 
appreciable heart murmur was noted.  The diagnoses also 
indicated that there was a strong familial history of 
myocardial infarctions.  Also in March 1996 it was recorded 
that the veteran had four-vessel coronary artery bypass graft 
surgery.  In January 1998, the medical records reflect that 
the veteran had a diagnosis of rheumatic fever in 1954 and he 
had not had any recurrence or any known cardiac sequelae.  
The veteran's family history was also noted.  His mother, 
father, and sister all suffered myocardial infarctions.  Also 
in January 1998, it was assessed that the veteran had 
atherosclerotic heart disease.  It was noted that he had a 
past medical history of rheumatic fever with no cardiac 
valvular sequelae.  In July 2002, the record demonstrates 
that the veteran was admitted to the hospital for chest pains 
and unstable coronary syndrome.  The most recent record, in 
November 2002, indicates that evaluation was negative for any 
cardiac dysrhythmias or anginal symptoms.  

The records from Abbott Northwestern Hospital indicate that 
the veteran was hospitalized in March 1996 and again in July 
2002.  In March 1996, the records demonstrate that the 
veteran had a non-Q-wave myocardial infarction and ongoing 
chest discomfort.  The impression also included unstable 
angina pectoris and atherosclerotic coronary artery disease.  
It was noted that in relation to the veteran's 
atherosclerotic coronary artery disease, the anatomy was 
unknown, he had a prior history of remote myocardial 
infarction, and unstable angina culminating in a non-Q-wave 
myocardial infarction.  It was indicated that the veteran 
underwent a coronary arteriogram, left ventriculogram, 
coronary angiography and left ventriculography.  The 
veteran's pre- and post-operative diagnosis was coronary 
artery disease with impending myocardial infarction.  It was 
noted in a consultation report that the veteran's past 
medical history was noncontributory.  

In July 2002, the veteran was again admitted to Abbott 
Northwestern Hospital for chest discomfort.  The veteran's 
cardiac risk factors were listed as premature coronary artery 
disease, hypercholesterolemia, borderline diabetes, and 
family history of coronary disease at an early age.  The 
veteran underwent a coronary angiography, saphenous vein 
graft angiography times three, left internal mammary artery 
angiography, left heart catheterization, left 
ventriculography, and balloon angioplasty of the distal left 
anterior descending artery.  The veteran's past medical 
history, as recorded in July 2002 at Abbott Northwestern 
Hospital, does not report rheumatic fever. 

The Board notes that records from Owatonna Clinic and Abbott 
Northwestern Hospital indicate that the veteran gave a 
history of a myocardial infarction in 1976, however there is 
no medical evidence of record to support this statement. 

Additionally, the Board observes that there is no medical 
evidence of record that indicates that the veteran has been 
treated for active rheumatic fever since 1954, nor does the 
veteran claim to have been treated for such. 

The January 2003 VA examination report notes that examination 
of the heart showed a well-healed median sternotomy incision, 
a regular rate and rhythm, with occasional irregular beats, 
S1, S2 and a very faint grade 1/6 systolic ejection murmur 
which sounded like aortic sclerosis.  The examiner's 
assessment was coronary artery disease.  She noted that there 
was no medical reason to suppose that the veteran's history 
of coronary artery disease is related to his remote history 
of rheumatic fever without cardiac sequelae.

Although the veteran himself contends that his heart 
conditions, to include coronary artery disease, are residuals 
of his service-connected rheumatic fever, he is a lay 
individual, without a recognized level of medical expertise, 
and as such is not competent to establish a medical nexus 
between his 1954 rheumatic fever and any heart problems or 
other current physical problems.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As set out above, there is no 
competent medical evidence relating the veteran's past 
history of rheumatic fever to his current heart problems, 
including coronary artery disease.  In fact, the VA examiner 
specifically denied any relation between the two medical 
conditions.  Furthermore, the veteran's private medical 
treatment records reflect that his physicians were aware of 
his past medical history involving rheumatic fever and did 
not attribute any current heart disease, including coronary 
artery disease, to it.  The contemporary medical records are 
fully consistent with service records showing that rheumatic 
fever resulted in no cardiac involvement or residuals 
thereof.  The preponderance of the evidence shows instead 
that the veteran has not had any recurrence of rheumatic 
fever and does not have any known cardiac sequelae as a 
result of rheumatic fever.  The records do not even suggest 
that the veteran's rheumatic fever is again active and there 
is no competent evidence of any current sequelae, cardiac or 
otherwise, attributable to the veteran's prior history of 
rheumatic fever.

Based on such competent evidence of record, the Board must 
conclude that there are no objective disabling manifestations 
of rheumatic fever or residuals thereof.  As such, a 
compensable rating is not warranted under the Rating 
Schedule.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable disability rating for residuals of rheumatic 
fever is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



